11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of D.T.M., J.B.M.,               * From the 358th District
and R.A.M., children,                              Court of Ector County,
                                                   Trial Court No. D-5392-AD.

No. 11-14-00245-CV                               * April 30, 2015

                                                 * Memorandum Opinion by Willson, J.
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed.